DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, “the alert or notification” lacks sufficient antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weitzel et al. (USPGPUB 2017/0209091). In regard to claims 1, 11, 16, and 19, Weitzel discloses a device, a method and a non-transitory computer readable medium (Figs. 1-4 and associated descriptions) comprising a wearable component (element 104, Figs. 1-2 and associated descriptions) comprising: a force sensor configured to generate a force signal representative of a force applied manually to a digit of a patient over time (elements 222 and 226, Fig. 2 and associated descriptions; pressure sensor, [0017]; pressure transducer, [0040 and [0047]]; [0076]; finger, [0028] and [0033-0034]), and an optical sensor configured to generate an optical signal representative of optical energy received from an optical source over time (light detector 208 and light source 206, Fig. 2 and associated descriptions); and a processor (element 212, Fig. 2 and associated descriptions) programmed to: determine a timing parameter of the applied force based on a characteristic of the force signal and a characteristic of the optical signal (Figs. 3-4 and associated descriptions), calculate the CRT based on the timing parameter (block 322, Figs. 3-4 and associated descriptions), and output a value of or data related to the CRT (block 324, Figs. 3-4 and associated descriptions).
 In regard to claim 2, Weitzel discloses the wearable component further comprises the optical source configured to emit the optical energy (element 206 in element 104, Fig. 2 and associated descriptions).
In regard to claim 3, Weitzel discloses the optical source is external to the wearable component ([0029]).
In regard to claim 4, Weitzel discloses the processor is further programmed to receive at least one other physiological signal ([0035]; [0038]; [0041]; [0053]; [0056]).
In regard to claim 5, Weitzel discloses the processor is further programmed to output the CRT or data relating to the CRT to a user (blocks 324 and 328, Fig. 3 and associated descriptions).
In regard to claim 6, Weitzel discloses the alert or notification identifies a patient condition, an error when the applied force exceeds an applied force threshold or falls outside of an applied force threshold range, a time duration, or combinations or multiples thereof ([0064]).
In regard to claim 7, Weitzel discloses an intermediary device communicatively coupled to the wearable component (element 108, Fig. 1 and associated descriptions).
In regard to claim 8, Weitzel discloses a communication module to transmit the force and optical signals to the intermediary device via wired or wireless connection (Fig. 1 and associated descriptions; [0075]; [0081]).
In regard to claim 9, Weitzel discloses a data processing module programmed to convert sensed data from an analog signal to converted data (element 214 and A/D of element 212, Fig. 2 and associated descriptions).
In regard to claim 10, Weitzel discloses the converted data is a digital signal, force sensor data, optical sensor data, a quality measurement, a CRT result, or combinations or multiples thereof (A/D of element 212 and data from elements 208, 216, and 226, Fig. 2 and associated descriptions).
In regard to claim 11, Weitzel discloses the characteristic of the force signal is an amplitude of the force signal at a time after removal of the force applied to the digit (blocks 316/318, Fig. 3 and associated descriptions; Fig. 4 and associated descriptions).
In regard to claim 12, Weitzel discloses the force is applied manually ([0044]).
In regard to claim 13, Weitzel discloses the characteristic of the optical signal is an amplitude of the optical signal at a time after removal of the force applied to the digit (blocks 318 and 320, Fig. 3 and associated descriptions; Fig. 4 and associated descriptions).
In regard to claim 14, Weitzel discloses the force is applied manually ([0044]).
In regard to claim 15, Weitzel discloses the force characteristic is an amplitude of the force signal at a point in time when the amplitude of the force signal decreases to a CRT threshold (block 314, Fig. 3 and associated descriptions; Fig. 4 and associated descriptions), and wherein the optical signal characteristic is an amplitude of the optical signal at a point in time when the amplitude of the optical signal is equal to a baseline amplitude of the optical signal (blocks 310 and 320, Fig. 3 and associated descriptions; Fig. 4 and associated descriptions)
In regard to claim 17, Weitzel discloses determining a patient condition based on the CRT (block 328, Fig. 3 and associated descriptions).
In regard to claim 18, Weitzel discloses outputting a value or data related to the CRT, an alert, or a notification (block 324, Fig. 3 and associated descriptions; [0064]).
In regard to claim 20, Weitzel discloses outputting the value of or the data related to the CRT, an alert, or a notification (block 324, Fig. 3 and associated descriptions; [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shani (USPN 6,685,635) teaches a device for measuring Capillary Filling Time (CFT) (Figs. 1-8) comprises a light source, a light detector, temperature sensor, processor, and A/D convertor (Figs. 1-8), wherein a pressure may be applied to and released from skin area 413 manually or by using mechanical apparatus which may be automatically controlled (Figs. 1-8). Messerges et al. (USPGPUB 2007/0282182) teaches a method and an apparatus for measuring CRT (Figs. 1-3) comprises a light source (Fig. 2), a light detector (Fig. 2), pressure actuator (Fig. 2), temperature sensor (Fig. 2), processor (Figs. 1-2), and steps for measuring and displaying CRT (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791